Citation Nr: 1736429	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for left knee degenerative joint disease.

5.  Entitlement to a rating in excess of 40 percent for right knee degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1942 to November 1945.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that, in part reconsidered a claim of service connection for a left knee disability that was denied by a February 2012 rating decision (upon the submission of new and material evidence within the year following), and continued the denial (i.e., the February 2012 rating decision had not become final, and the matter required de novo consideration.  See 38 C.F.R. § 3.156(b).  At his request, the Veteran was scheduled for a videoconference hearing before the Board in May 2017, he withdrew the request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

[A February 2017 rating decision addressed matters not on appeal herein, but tangentially related.  It awarded an earlier effective date for a TDIU rating and increased the rating for right knee instability retroactively to 20 percent, but also reduced it retroactively (to April 2013) to 0 percent.  The reduction conflicts with an earlier rating decision without finding error in the earlier decision and the matter is referred to the agency of original jurisdiction for review and any clarification needed.]





FINDINGS OF FACT

1.  A low back disability was not manifested in service, low back arthritis was not manifested in the first year following the Veteran's service, and the preponderance of the evidence is against a finding that a current low back disability is related to the Veteran's service or was caused or aggravated by his service connected right knee disability.

2.  A left or right hip disability was not manifested in service; arthritis of a hip was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that a left or right hip disability is related to the Veteran's service or was caused or aggravated by his service connected right knee disability.

3.  A left knee disability was not manifested in service; arthritis of the left knee was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that a left knee disability is related to the Veteran's service or was caused or aggravated by his service connected right knee disability.

4.  The Veteran's right knee DJD is manifested by extension to 30 degrees and flexion to at least 95 degrees; subluxation or instability is not shown.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.310 (2016).

2.  Service connection for a bilateral hip disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  A rating in excess of 40 percent for right knee DJD based on limitation of motion is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a March 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was afforded VA examinations to determine the etiology of his low back, bilateral hip and left knee disabilities, and the severity of his right knee DJD.  A duty to assist omission is not alleged.  Notably, the Veteran has indicated that he would not be able to appear for any further examinations.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in May 1944, he complained of low back pain.  No findings pertaining to the low back were recorded.  In July 1945, he reported migratory joint pains for two months.  He stated that his left knee began to get red, hot, swollen and painful two weeks earlier.  No previous left knee episodes were noted.  On November 1945 service separation examination, the spine and extremities, to include the bones and joints, were normal.  

On July 1968 VA general medical examination, the Veteran stated he had pain from the left greater trochanter down laterally to the ankle.  He said the pain began around 1963 after a fall in an industrial accident.  He also stated he had pain in the right lumbar area with activity and sitting.  X-rays of the lumbosacral spine showed no intrinsic bone pathology.  The diagnosis was lumbosacral strain with pain extending to the left lower limb.

In December 1975, a private physician noted that the Veteran had severe degenerative arthritis of the lumbosacral spine.  

When the Veteran was seen by D. Zitner, M.D. in August 2011, it was noted that he had seen the Veteran for his knees in 2007.  He also had low back pain at that time, and arthritis was diagnosed.  

On November 2011 VA knee examination, the Veteran stated that he had damage to his left knee due to the deterioration of his right knee.  Examination of the right knee found that flexion was to 100 degrees, with pain at 100 degrees, and extension was to 30 degrees.  The Veteran was able to perform repetitive use testing of the right knee, with no additional limitation of motion.  The functional loss in the right knee was manifested by less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, disturbance of locomotion and interference with sitting, standing and weight bearing.  He stated that his right knee gives out and that he had fallen twice.  There was tenderness or pain to palpation.  The diagnoses were bilateral knee degenerative joint disease and right knee bursitis.  The examiner stated that the Veteran's right knee disability did not impact his ability to work, (noting that he has been retired for years for non-medical reasons).  He opined that it was less likely than not that the Veteran's left knee disability was proximately due to his right knee disability.  He noted that the Veteran did not have a left knee injury in service.  He stated that the medical literature and his experience did "not support opposite knee degenerative changes resulting from injury to his right knee."  

Medical records from G. Dunlap, M.D. have been associated with the record.  The Veteran complained of left knee pain in November 2009, and was treated with an injection.  In July 2011, he stated that his right knee gave way while he was walking, causing him to fall.

In July 2012, Dr. Dunlap stated that the Veteran had extremely advanced arthrosis of both knees and severe spinal stenosis associated with spondylosis of the lower lumbar spine.  He opined that these problems were all interconnected.  He stated that individuals with advancing arthrosis in the knees associated with a previous injury also have spinal stenosis.  

On February 2013 VA spine examination, the examiner, who reviewed the record, noted that the Veteran's STRs are negative for complaints, findings or treatment related to the lumbar spine; that his separation examination did not show evidence of lumbar strain; and noted the July 2012 statement from Dr. Dunlap.  The diagnosis was lumbar spine DJD.  The examiner opined that it was less likely than not that the Veteran's low back disability is due to or the result of the Veteran's service-connected right knee disability.  She stated that private and VA medical records did not show a diagnosis of a lumbar spine condition.  She acknowledged the report of Dr. Dunlap that mentioned spinal stenosis, but noted that he did not provide radiographic evidence of this condition.  She stated that there was no evidence in the medical literature to support a finding that a knee condition would cause spinal stenosis.  

On February 2013 VA hip examination, the Veteran stated that his hip pain began about five years earlier.  The examiner noted that the Veteran's STRs were negative for complaints involving the hips, and that the VA records did not show treatment for hip problems.  She also stated that X-rays of the hips in February 2013 showed narrowing of the hip joint spaces.  The diagnosis was bilateral hip DJD.  Based on a review of the record, she opined that it was less likely than not that the Veteran's bilateral hip disability is proximately due to or the result of a service-connected disability.  She noted that a review of the Veteran's VA and private medical records did not show a diagnosis of a hip condition.  She noted the report from Dr. Dunlap to the effect that the Veteran's hip conditions were caused by his knee disabilities, but observed that he had not reviewed the Veteran's records.  She stated that there was no evidence in the medical literature to support a conclusion that a knee condition causes a hip disability.  

On April 2013 VA knee examination, the Veteran stated that his knees were worse, and that it affected his ambulation.  Examination of the right knee found that flexion was limited to 95 degrees, with pain at 95 degrees.  Extension was to 30 degrees, with pain at 30 degrees.  The Veteran was able to perform repetitive use testing in the right knee.  Following such testing, flexion was to 95 degrees and extension was to 30 degrees.  The Veteran's functional loss in the right knee was manifested by less movement than normal, pain on movement, swelling and interference with sitting, standing and weight bearing.  The examiner stated that the Veteran's right knee condition did not impact his ability to work.  The diagnoses were bilateral DJD of the knees and right knee bursitis. 

VA outpatient treatment records show that in May 2013, right knee range of motion was limited to about 20-100 degrees.  The same range of motion of the right knee was found in July 2013.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (a).

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran's STRs show that he had low back complaints in 1944 and left knee complaints in 1945.  No findings were reported on either occasion.  The STRs are silent for complaints or findings concerning either hip.  On November 1945 service separation examination the spine and extremities were found to be normal.

The record establishes that the Veteran's low back, bilateral hip and left knee arthritis was initially manifested many years following his separation from service.  Accordingly, service connection for the claimed disabilities on the basis that they became manifest in service is not warranted.  Service connection for arthritis on a chronic disease presumptive basis (under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is also not warranted as there is no evidence of such disease for many years after service.  

The Veteran's primary theory of entitlement is that his low back, bilateral hip and left knee disabilities are secondary to his service-connected right knee disability.  In support of his claim, he submitted a statement from Dr. Dunlap that his bilateral knee and low back conditions are connected.  The physician noted that patients with arthrosis in the knees also have spinal stenosis.  He did not provide any rationale for his opinion.  
On November 2011 and February 2013 VA examinations to determine the etiology of the Veteran's low back, bilateral hip and left knee disabilities.  As noted above, the November 2011 examiner found that the Veteran's left knee disability was unrelated to his service-connected right knee degenerative joint disease.  His rationale included the fact that he did not have an injury to the right knee during service.  The Board acknowledges that he did report left knee pain once in service, but there was no mention of any injury to that knee.  The examiner also stated that medical literature did not provide support for the proposition that arthritis in one knee would result in a disability to the other knee.  Similarly, the February 2013 examiner opined that it was less likely than not that disabilities of the lumbar spine and bilateral hips were related to the Veteran's right knee arthritis.  The examiner relied on a review of the record and the fact that the medical literature did not provide support for a relationship between the Veteran's service-connected right knee disability and either a lumbar spine or bilateral hip disability.  The record is devoid of evidence suggesting that such disabilities increased in severity due to the service-connected right knee disability.  

Whether or not the Veteran's low back, bilateral hip or left knee disabilities may be found to have been caused or aggravated by his service connected right knee disability (which is his primary asserted theory of entitlement) is a medical question, and requires medical evidence.  Evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board finds that the opinions of the VA examiners merit greater probative value than those of his private medical provider or his lay opinion.  Contrary to the VA examiners, Dr. Dunlap's opinions did not include rationale that cites to factual data.  
In light of the foregoing, the preponderance of the evidence is against these claims.  Accordingly, the appeal in these matters must be denied.

	Increased rating 

The Veteran's right knee instability is separately rated (20 percent from August 16, 2011 and 0 percent from April 25, 2013), and those ratings are not at issue herein.  [Notably, the April 2013 VA examination did not find right knee instability.]  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 30 percent rating is to be assigned when flexion of the leg is limited to 15 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5260.

A 50 percent rating is to be assigned when extension of the leg is limited at 45 degrees and a 40 percent rating when extension is limited at 30 degrees.  38 C.F.R. § 4.71a, Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

In addition to separate ratings being assignable for arthritis with limitation of motion and for instability, separate ratings may also be assigned for compensable limitations of flexion and extension, each.  VAOPGCPREC 9-2004.  

The November 2011 and April 2013 VA examinations show that extension in the right knee was to 30 degrees.  This supports the 40 percent rating that has been assigned.  There is no indication in the record that extension is limited to 45 degrees, which is required in order to assign a 50 percent rating.  Although a separate rating could be assigned for limitation of flexion of the right knee, the examinations show that flexion at all times has been to at least 95 degrees, and such limitation does not warrant a compensable rating.  

The symptoms and related functional impairment the Veteran describes do not meet the schedular criteria for a rating in excess of 40 percent for right knee DJD based on limitation of motion.  Accordingly, the Board finds that a schedular rating in excess of 40 percent for right knee DJD based on limitation of motion is not warranted.

A total disability rating based on individual unemployability due to service-connected disability rating has been assigned since August 2011.


ORDER

Service connection for low back, bilateral hip and left knee disabilities is denied.

A rating in excess of 40 percent for right knee DJD based on limitation of motion is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


